Title: To Thomas Jefferson from James Madison, 21 December 1808
From: Madison, James
To: Jefferson, Thomas


                        
                            Department of StateDecember the 21st. 1808.
                        
                        The Secretary of State, in pursuance of the Resolution of the Senate of the 14th of November, respectfully reports to the President of the United States, copies of such belligerent Acts, decrees, orders and Proclamations as affect neutral rights of Commerce; and as have been attainable in the Department of State, with the exception however, of sundry acts, particularly blockades, of doubtful import or inferior importance, which it was supposed would have inconveniently extended the delay, and the size of the report.
                        
                            
                        James Madison
                     
                        
                    